Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8,10,11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 20100260030) in view of Sundstrom et al (US 20050286125) and in view of Lin et al (US 20060023149)
Regarding Claim 1,
Tao et al discloses (Fig. 1 to Fig. 4b, Fig. 6b, Fig. 11) a light source (21) configured to provide a light to a target region; a liquid crystal element comprising: a substrate (41b); a continuous diffractive optical element layer (41a,43) comprising a plurality of repeating units, each of the units having a first protruding portion, and a second protruding portion (shown below) wherein each of the first and second protruding portions comprises a first sidewall (any vertical wall of 41a), a second sidewall substantially parallel (any other vertical wall parallel to the other vertical walls of 41a) with the first sidewall, and a flat surface (see pasted figure below shown using arrows) connecting the first sidewall to the second sidewall; and a liquid crystal material (42) between the substrate (41b) and the protruding portion, wherein the liquid crystal material is disposed contiguously with the protruding portion, wherein the liquid crystal element (10) is configured to receive the liqht from the liqht source (21), apply a pattern to the light, and send the liqht to the target 4region; an imaqe capture (20) component confiqured to capture an imaqe of the pattern reflected by the target region and generate image data;
Tao et al does not disclose a processor confiqured to qenerate a three-dimensional map accordinq to the image data also that the width of the first protruding portion is gretare than a width of the second protruding portion from a top view.
Sundstrom et al discloses a processor confiqured to qenerate a three-dimensional map accordinq to the image data [0026].
Lin discloses (Fig. 4) that the width of the first protruding portion (511) is greater than a width of the second protruding portion (521) from a top view.
It would have been obvious to one of ordinary skill in the art to modify Tao et al to include Sundstrom et al’s processor confiqured to qenerate a three-dimensional map accordinq to the image data [0026] motivated by the desire to project a 3D image to further include Lin’s widths of the first protruding portion to be greater than the width of the second protruding portion motivated by the desire to create a pattern visual to the user and to display a more even display at various different viewing angles (ABSTRACT).

    PNG
    media_image1.png
    517
    876
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    293
    318
    media_image2.png
    Greyscale


Regarding Claim 2,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal element further comprises; an alignment layer (34,35) between the liquid crystal (32) material and the substrate (41b)
Regarding Claim 3,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1 to Fig. 4b) an alignment layer (34,35) between the liquid crystal material (32) and the continuous diffractive optical element layer (43).
Regarding Claim 4,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal material (42) has a first effective refractive index at a first operating state of the liquid crystal element, and a difference between the first effective refractive index and a refractive index of the diffractive optical element layer is less than 0.1.[0006] One would have recognized a difference between the first effective refractive index and a refractive index of the continuous diffractive optical element layer is less than 0.1 as a result-effective variable able to be optimized to diffract light multiple ways efficiently.
Regarding Claim 5,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal material (32 or 42) has a second effective refractive index at a second operating state of the liquid crystal element, and a difference between the second effective refractive index and the refractive index of the diffractive optical element layer is greater than 0.3. [0006] One would have recognized a difference between the second effective refractive index and the refractive index of the continuous diffractive optical element layer is greater than 0.3 as a result-effective variable able to be optimized to diffract light multiple ways efficiently.
Regarding Claim 6,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1 to Fig. 4b) wherein the liquid crystal material has a second effective refractive index at a second operating state of the liquid crystal element, the second effective refractive index and the refractive index of the continuous diffractive optical element layer has a first difference therebetween, the refractive index of the continuous diffractive optical element layer and a refractive index of air has a second difference therebetween, and a difference between the first difference and the second difference is less than 0.1.[0006] One would have recognized a difference between the first effective refractive index and a refractive index of the diffractive optical element layer is less than 0.1 as a result-effective variable able to be optimized to diffract light multiple ways efficiently.
Regarding Claim 7,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1-4b and 12b) wherein the first and second protruding portions of each of the units of the continuous diffractive optical element layer has a two-dimensional irregular pattern (as shown in the figure).
Regarding Claim 8,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 1 to Fig. 4b) further comprising: a polymer, wherein the liquid crystal material is dispersed in the polymer [0087].
Regarding Claim 10,
In addition to Tao et al, Sundstrom et al, and Lin et al,  Tao et al discloses (Fig. 12a) an electrode layer (94a,94b) between the liquid crystal material (93) and the substrate (31a).
Regarding Claim 11,
In addition to Tao et al, Sundstrom et al, and Lin et al, Tao et al discloses (Fig. 1 to Fig. 4b ,Fig. 12a) a counter substrate (92), wherein the continuous diffractive optical element layer (33) is between the substrate (31a) and the counter substrate (92); and an electrode layer (94a,94b) between the continuous diffractive optical element layer (33) and the counter substrate (92).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 20100260030) and of Sundstrom et al (US 20050286125) and of Lin et al (US 20060023149)
 in view of Ooi et al (US 20060239171)
Regarding Claim 9,
Tao et al, Sundstrom et al and Lin et al discloses everything as disclosed above.
Tao et al, Sundstrom et al and Lin et al does not disclose a polymer network for stabilizing the liquid crystal material to form polymer stabilized cholesteric texture (PSCT).
Ooi et al discloses a polymer network for stabilizing the liquid crystal material to form polymer stabilized cholesteric texture (PSCT).[0039]
It would have been obvious to one of ordinary skill in the art to modify Tao et al, Sundstrom et al and Lin et al to include Ooi et al’s polymer network for stabilizing the liquid crystal material to form polymer stabilized cholesteric texture (PSCT) [0039] motivated by the desire to stabilize the molecular alignment of the liquid crystal.

Allowable Subject Matter
Claims 12-19 are allowed.
Regarding Claim 12,
Tao et al discloses everything as disclosed above. Tao et al discloses a light source (21) providing a light to a target region; a first liquid crystal element (72) comprising a first diffractive optical element layer (33) and a first liquid crystal material (61a location) wherein the first diffractive optical element layer comprises a plurality of repeating first units, each of the first units has a first protruding portion, and the first protruding portion; a first sidewall (see pasted figure above), a second sidewall substantially parallel with the first sidewall, and a first flat surface connecting the first sidewall to the second sidewall, each of the first and second sidewalls comprises a first segment adjoining a first part of the first protruding portion and a second segment adjoining a second part of the first protruding portion, a first distance between the first segment of the first sidewall and the first segment of the second sidewall is greater than a second distance between the second segment of the first sidewall and the second segment of the second sidewall from a top view, and the first liquid crystal material is disposed contiguously with the first sidewall, the second sidewall and the first flat surface of the first uneven surface of the first diffractive optical element layer.
Shimozono et al is only being used to show that you can stack the liquid crystal elements (10a,10b) Shimozono et al discloses a second liquid crystal element  comprising a second diffractive optical element layer having a second uneven surface and a second liquid crystal material wherein the second uneven surfaced comprises a third sidewall, a fourth sidewall substantially parallel with the third sidewall, and a second flat surface (see pasted figure above taught by Tao et al) connecting the third sidewall to the fourth sidewall, and the second liquid crystal material is disposed contiguously with the third sidewall, the fourth sidewall, and the second flat surface (see pasted figure above) (taught by Tao et al) of the second uneven surface of the second diffractive optical element layer, wherein the first liquid crystal element (10b)  is configured to receive the light from the light source (ambient light) and send the light to the second liquid crystal element (10a) the second liquid crystal element is configured to receive the light from the first liquid crystal element and send the light to the target region, and a pattern of the first uneven surface is different from a pattern of the second uneven surface.
It would not have been obvious to one of ordinary skill in the art to include another reference to disclose a second liquid crystal element comprising a second diffractive optical element layer having a second uneven surface and a second liquid crystal material, wherein the second diffractive optical element layer comprises a plurality of repeating second units, each of the second units has a second protrudin portion, and the second protruding portion the second uneven surface comprises a third sidewall, a fourth sidewall substantially parallel with the third sidewall, and a second flat surface connecting the third sidewall to the fourth sidewall, each of the third and fourth sidewalls comprises a first segment adjoining a first part of the second protruding portion and a second segment adjoining a second part of the second protrudin portion, a third distance between the first segment of the third sidewall and the first segment of the fourth sidewall is greater than a fourth distance between the second segment of the third sidewall and the second segment of the fourth sidewall from a top view, and the second liquid crystal material is disposed contiguously with the third sidewall, the fourth sidewall, and the second flat surface of the second protrudin portion uneven surface of the second diffractive optical element layer, wherein the first liquid crystal element is configured to receive the light from the light source and send the light to the second liquid crystal element, and the second liquid crystal element is configured to receive the light from the first liquid crystal element and send the light to the target region, and a pattern of the first uneven surface is different from a pattern of the second uneven surface wherein the first and second liquid crystal elements are configured to apply a pattern to the light; an image capture component configured to capture an image of the pattern reflected by the tarqet reqion and qenerate imaqe data: and a processor configured to generate a three-dimensional map according to the image data.
Claims 13-19 depends on Claim 12, therefore are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871